Citation Nr: 1024281	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.N.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

In May 2009, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.


FINDING OF FACT

The Veteran's hypertension is proximately due to or 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension as secondary to PTSD is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Consequently, the Board finds that any 
lack of notice and/or development which may have existed 
under the VCAA cannot be considered prejudicial to the 
Veteran, and remand for such notice and/or development would 
be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Hypertension, as 
Secondary to PTSD and/or Service-Connected Diabetes Mellitus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for 
hypertension that he asserts is a result of his service-
connected PTSD and/or diabetes mellitus.  The Veteran is 
service connected for PTSD, which is currently evaluated as 
70 percent disabling and for diabetes mellitus, which is 
currently 20 percent disabling.  

The Veteran was afforded a VA examination in September 2004.  
The examiner noted that the Veteran was diagnosed with 
diabetes in 1986 and he was also diagnosed with PTSD.  The 
Veteran was diagnosed with hypertension.  The examiner stated 
that PTSD has not been shown to cause hypertension in 
patients.  The examiner then opined that the hypertension is 
secondary to multiple medical factors, to include the 
Veteran's obesity, hyperlipidemia, and family history of 
coronary artery disease, not from his PTSD.

The Veteran was afforded an additional VA examination in 
April 2008.  The Veteran reported being diagnosed with 
hypertension fifteen to twenty years previous and that he was 
diagnosed with diabetes approximately 22 years ago.  The 
Veteran's blood pressure was elevated upon examination and he 
was diagnosed with essential hypertension.  The examiner 
opined that it is less likely that the Veteran's diabetes 
caused the high blood pressure given that the Veteran does 
not have nephropathy.

The Veteran was afforded the most recent VA examination in 
September 2009.   The examiner stated that review of the 
claims file did not document clear correlation of increase in 
blood pressure with episodes of poor control of PTSD.  
Additionally, although the Veteran has diabetes there is no 
evidence of diabetic neuropathy; therefore, the examiner 
opined that the Veteran's hypertension is not secondary to 
his diabetes type 2.  Examination revealed elevated blood 
pressure levels and the Veteran was diagnosed with essential 
hypertension.  The examiner stated that he was not able to 
state whether the Veteran's hypertension is secondary to or 
aggravated by his service-connected PTSD without resorting to 
mere speculation.  Opinions like this, which can only make 
the necessary connection between the current disorder and the 
Veteran's military service by resorting to mere speculation, 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).  

The September 2009 examiner also opined that the Veteran's 
hypertension is not secondary to his diabetes mellitus type 2 
since there is no evidence of diabetic nephropathy.

The Veteran receives treatment for his hypertension at a VA 
outpatient center.  Records indicate numerous consultations 
regarding his hypertension.  In June 2006, the Veteran was 
examined and it was noted that his PTSD and stress were 
aggravating his hypertension control.  More recently, in 
March 2009, the Veteran's treating VA physician stated that 
the Veteran's PTSD symptoms appear to adversely influence his 
blood pressure despite ongoing efforts to adjust medications 
for the conditions.

Additionally, the Veteran testified in March 2009 that his 
blood pressure increases as a result of his PTSD symptoms.  
In this regard, the Board notes that the Veteran is competent 
to give evidence about what he experiences; for example, he 
is competent to discuss pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's statements to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

Service connection for hypertension is warranted on a 
secondary basis because the evidence is in relative 
equipoise.  Although there are several negative VA examiner 
opinions, the June 2006 VA nurse indicated that the Veteran's 
PTSD and stress were aggravating his hypertension control.  
Additionally, in March 2009, the Veteran's treating VA 
physician opined that his hypertension was adversely affected 
by his PTSD.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds that service connection is warranted 
because the Veteran has a current diagnosis of hypertension 
and the medical and lay evidence is in equipoise that this 
disability was caused by or aggravated by his service-
connected PTSD.  Upon resolution of every reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection is warranted for hypertension, as secondary to 
PTSD.


ORDER

Entitlement to service connection for hypertension, as 
secondary to PTSD, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


